t c summary opinion united_states tax_court george tzivleris petitioner v commissioner of internal revenue respondent docket no 7780-14s filed date george tzivleris pro_se jeremy d cameron and peter t mccary for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties under sec_6662 year penalty deficiency sec_6662 dollar_figure big_number big_number big_number dollar_figure big_number in an amendment to answer respondent asserted increased deficiencies and accuracy-related_penalties for and which respondent subsequently conceded in full together with the entire deficiency and penalty for continued internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the closest dollar after additional concessions and without regard to purely computational matters involving certain credits the issues for decision are as follows whether petitioner underreported his income for and we hold that he did to the extent provided herein whether petitioner received income in the form of cancellation of indebtedness in we hold that he did whether petitioner is entitled to deduct a sec_1231 loss for in an amount greater than respondent determined we hold that he is to the extent provided herein and whether petitioner is liable for accuracy-related_penalties for and we hold that he is not background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits respondent concedes in full petitioner’s liability for self-employment_tax for and given that concession petitioner is deemed to concede the deduction under sec_164 for one-half of his self-employment_tax further petitioner concedes that he failed to report interest_income of dollar_figure dollar_figure and dollar_figure for and respectively finally certain other concessions by the parties will be discussed infra in the text petitioner resided in the state of florida at the time that the petition was timely filed with the court petitioner’s business and livelihood for quite some time and in particular during the years in issue petitioner made his living by steam cleaning and pressure washing exhaust fans cooking hoods and other restaurant equipment so as to eliminate grease and thereby prevent the occurrence of kitchen fires petitioner numbered some restaurants among his clients which included mom pop and other independent restaurants as well as chain restaurants petitioner would typically visit each restaurant once every three to five months to steam clean and pressure wash its grease-covered equipment with each visit lasting anywhere between and hours depending on the size of the restaurant its volume of business and its relative level of cleanliness payment for services rendered was by check delivered either immediately upon completion of the job typically for mom pop and other smaller independent restaurants or within a fixed number of days after presentation of an invoice typically for larger independent and chain restaurants petitioner conducted his business through his solely owned s_corporation mat-lex inc during relevant periods petitioner maintained a dollar_figure equity line of credit with grow financial federal credit_union grow financial petitioner occasionally drew on this line of credit particularly in to provide operating capital for his business and for other financial needs during the years in issue petitioner maintained a number of bank accounts with bank of america and grow financial respondent performed a bank_deposits analysis because of the inadequacy or unavailability of petitioner’s books_and_records and determined in the notice_of_deficiency that petitioner had unreported income in the following amounts for through total deposits less nontaxable transfer deposits less total reported income unreported income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number at trial respondent r conceded substantial portions of the unreported income that he had determined in the notice_of_deficiency nod thus unreported income per nod dollar_figure dollar_figure dollar_figure big_number big_number big_number less conceded by r at trial balance in issue per r big_number big_number big_number at trial petitioner p conceded a portion of the foregoing balance in issue per r for each year thus putting in issue the following amounts balance in issue per r conceded by p at trial amount remaining in issue dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number -0- new port richie condominium in when the florida real_estate market was booming petitioner purchased a two-bedroom condominium in new port richie florida for dollar_figure which he financed through countrywide financial corp countrywide in addition petitioner purchased certain fixtures appliances and various upgrades for the condominium which he also financed through countrywide petitioner held the condominium for the production of rents in after the florida real_estate market had imploded petitioner found it financially necessary to dispose_of the new port richie condominium including all fixtures appliances and upgrades for dollar_figure at the time of sale petitioner’s adjusted_basis in the condominium was dollar_figure and his adjusted_basis in the fixtures appliances and upgrades was some dollar_figure in conjunction with the sale bank of america which had acquired countrywide in the interim also canceled debt of dollar_figure owed by petitioner around the time of the sale of the condominium it was suggested to petitioner that he consider filing for bankruptcy petitioner declined to consider that possibility because he wanted to just get rid of the property with its negative cashflow without destroying my credit in the notice_of_deficiency respondent made two adjustments to petitioner’s income for that were related to the condominium first respondent determined that petitioner had received income of dollar_figure from the cancellation of indebtedness to bank of america second respondent determined that petitioner was entitled to deduct a sec_1231 loss described in the notice_of_deficiency as a loss on form_4797 sales of business property of dollar_figure which respondent computed as the difference between dollar_figure and dollar_figure notably on his tax_return petitioner had neither reported any income from cancellation of indebtedness nor claimed any loss deduction from the sale of the condominium accuracy-related_penalty finally in the notice_of_deficiency respondent determined that petitioner was liable for the accuracy-related_penalty for each of the years in issue on the basis of negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax discussion i unreported income a burden_of_proof in general the commissioner’s determination in a notice_of_deficiency is presumed to be correct and the taxpayer bears the burden to show otherwise rule a 503_us_79 290_us_111 although the burden may shift to the commissioner under sec_7491 if certain requirements are satisfied petitioner has not alleged that the section applies and the record does not support its applicability b reconstruction_of_income in the present case respondent reconstructed petitioner’s income because of the inadequacy or unavailability of petitioner’s books_and_records see sec_446 92_tc_661 schroeder v for the presumption to apply in a case involving the receipt of unreported income the deficiency determination must be supported by an evidentiary foundation linking the taxpayer to an income-producing activity 994_f2d_1542 11th cir aff’g tcmemo_1991_636 however as discussed in the next section in the text the commissioner is not obliged to show a likely source_of_income when using the bank_deposits method of income reconstruction in any event the record is clear that petitioner derived income from his pressure washing and steam cleaning restaurant business commissioner 40_tc_30 see also 54_tc_1530 in so doing respondent used the bank_deposits method which has long been sanctioned by the courts as an acceptable method of income reconstruction see 64_tc_651 aff’d 566_f2d_2 6th cir see also 96_tc_858 aff’d 959_f2d_16 2d cir a bank deposit is prima facie evidence of income dileo v commissioner t c pincite 87_tc_74 the bank_deposits method assumes that all of the money deposited into a taxpayer’s accounts is taxable_income unless the taxpayer can show that the deposits are nontaxable see dileo v commissioner t c pincite see also 335_f2d_671 5th cir the commissioner is not required to show a likely source_of_income when using the bank_deposits method but the commissioner is obliged to take into account any nontaxable item or deductible expense that is known to him or her see price f 2d pincite tokarski v commissioner t c pincite after the commissioner reconstructs a taxpayer’s income using the bank_deposits method the taxpayer bears the burden of proving error 102_tc_632 dileo v commissioner t c pincite and the taxpayer may do so by proving that a deposit is nontaxable 102_tc_632 omar v commissioner tcmemo_2015_238 at c nontaxable deposits petitioner does not challenge respondent’s bank_deposits analysis other than to contend that it understates the amounts of nontaxable deposits but in this regard petitioner offered limited proof at trial however we do accept petitioner’s testimony which we found credible that he maintained a line of credit with grow financial that he occasionally drew on to provide operating capital for his business and for other financial needs particularly in in this regard we conclude that a portion but not all of the deposits remaining in issue for is attributable to advances from this line of credit mindful as we are of the recordkeeping requirements of sec_6001 and the regulations promulgated thereunder that require taxpayers to maintain records sufficient to permit verification of income see sec_1_6001-1 e income_tax regs and using our best judgment we conclude that petitioner had unreported income for of dollar_figure inclusive of the dollar_figure that he conceded at trial and see rule c providing in part that statements in briefs do not constitute evidence 99_tc_202 n noting that statements in briefs cannot be used to supplement the record in a tax_court case that the balance of the deposits remaining in issue for that year ie dollar_figure less dollar_figure or dollar_figure is attributable to nontaxable advances from the grow financial line of credit that were not otherwise accounted for by respondent in his bank_deposits analysis see 39_f2d_540 2d cir buske v commissioner tcmemo_1998_29 applying cohan to determine amount of unreported income kale v commissioner tcmemo_1996_197 same alanis v commissioner tcmemo_1995_263 holding that in cases of unreported income it may be appropriate for the court to make estimates of the amount of income that the taxpayer has failed to report applying the cohan principle smith v commissioner tcmemo_1993_548 applying cohan to adjust both bank_deposits and nontaxable items in reconstructing income in sum taking into account the foregoing cases and applying rule a 503_us_79 and 290_us_111 petitioner had unreported income for and of dollar_figure dollar_figure and dollar_figure respectively ii issues related to the new port richie condominium a cancellation of indebtedness money received pursuant to a loan is not includible in gross_income at the time of the loan because there is an obligation to repay it see 461_us_300 however if the obligation to repay is forgiven or canceled by the lender gross_income may arise see sec_61 284_us_1 see also sec_108 in general cancellation of indebtedness produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge see 23_f3d_1032 6th cir aff’g tcmemo_1992_673 the rationale for this principle is that cancellation of indebtedness provides the debtor with an economic benefit that is equivalent to income kirby lumber co 284_us_1 see 216_f3d_537 6th cir aff’g tcmemo_1998_196 there are however exceptions to the foregoing rule one exception known as the insolvency_exception was originally judicially created but has now been codified see babin v commissioner f 3d pincite thus sec_108 provides that a taxpayer may exclude from gross_income the income from cancellation of indebtedness if the cancellation occurs when the taxpayer is insolvent petitioner alleged in the petition that he was insolvent at the time that bank of america canceled his indebtedness at trial petitioner pointed to the depressed state of the florida real_estate market in however he did not introduce sufficient evidence to permit a finding of personal insolvency see traci v commissioner tcmemo_1992_708 the burden of establishing that the insolvency_exception applies is upon petitioner bressi v commissioner tcmemo_1991_651 same aff’d without published opinion 989_f2d_486 3d cir accordingly the court is obliged to sustain respondent’s determination b sec_1231 loss sec_1231 provides a rule that has long offered the best of all possible worlds to a taxpayer ie capital_gains treatment for certain transactions that would otherwise be ordinary_income and ordinary_loss treatment for certain transactions that would otherwise constitute capital losses gaines v commissioner tcmemo_1982_731 see sec_1231 and rower v commissioner tcmemo_1998_117 insofar as losses are concerned and as pertinent herein a sec_1231 loss is a loss from the sale_or_exchange of property used in a trade_or_business the rental of one parcel of improved real_estate may constitute a trade_or_business such that the sale of the parcel implicates sec_1231 hajos v commissioner tcmemo_1964_328 in the present case respondent determined that petitioner was entitled to deduct a sec_1231 loss of dollar_figure for from the sale of the condominium however respondent understated the amount of the allowable loss by dollar_figure ie by the amount of petitioner’s adjusted_basis in the fixtures appliances and upgrades to the condominium at trial petitioner introduced no persuasive evidence that the loss should be any greater than dollar_figure ie dollar_figure dollar_figure accordingly the court holds that petitioner is entitled to deduct a sec_1231 loss of dollar_figure for iii accuracy-related_penalty as relevant herein sec_6662 and b and imposes a penalty equal to of the amount of any underpayment attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 regarding negligence and d regarding substantial_understatement with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id this includes the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional id in order to facilitate resolution of the penalty issue we will proceed as if respondent had satisfied his burden of production that said it is clear from the record that petitioner is neither educated school-wise nor at all experienced in tax matters it is equally clear from the record that petitioner relied reasonably and in good_faith on his accountant and commercial return preparer whose competency was worthy of petitioner’s reliance see 115_tc_43 aff’d 299_f3d_221 3d cir to determine and report his tax_liability for each of the years in issue and that in so doing he provided information and documents as requested by them admittedly for it is troubling that petitioner’s return did not reflect income from cancellation of indebtedness by bank of america nor otherwise report all of his income however petitioner’s tax professional took the position that the insolvency_exception negated the inclusion of the canceled debt in gross_income a factual matter which although ultimately unproven at trial was not unreasonable further the canceled debt was virtually offset by the sec_1231 loss deduction which went unclaimed on the return finally the unreported income for as well as for and was determined by an indirect method of income reconstruction was modest in amount and might have been de_minimis or eliminated in its entirety if petitioner had been more successful in adducing evidence at trial regarding nontaxable deposits thus under these circumstances we do not think that imposition of the accuracy-related_penalty is warranted and we therefore do not sustain respondent’s determination of the penalty for the years remaining in issue in order to give effect to the court’s disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
